internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b06-plr-116687-00 date date legend x sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 partnership a b c d e f g h c’s crut e’s crut g’s crut trust trust trust trust bank plr-116687-00 a b c d e f g b c d e f g h i j k l m n o p date we respond to your letter dated date in which you requested rulings under sec_302 sec_305 and sec_4941 the information submitted in that letter and later correspondence is summarized below x is a personal_holding_company its primary business is to manage its portfolio of marketable_securities which is its principal asset its secondary_business is to manage its subsidiaries x owns all of the stock of sec_1 x has outstanding one class of stock which is common_stock the total number of shares outstanding is a owned as follows shareholder shares shares a and b as community_property through trust sec_3 c’s crut b c d e i l plr-116687-00 e’s crut g’s crut c as c’s separate_property through trust e as e’s separate_property through trust g and h as their community_property through trust d d e e f l l n n o a and b are married their children are c e and g c and d are married e and f are married g and h are married each of trust trust trust and trust is a grantor_trust within the meaning of sec_676 thus each grantor of each of trust1 trust trust and trust is considered the owner or joint owner of the x stock held by that trust in other words a and b jointly g and h jointly c separately and e separately each own the x stock owned by his her their grantor_trust in addition c e and g each has a charitable_remainder_unitrust crut established for his her benefit the taxpayer has represented that each crut qualifies under sec_664 and is a combination of methods crut within the meaning of sec_1_664-3 the d shares owned by each of c’s crut e’s crut and g’s crut was acquired from a and b on date sec_2 has conducted the business of making consumer loans sec_2 is in the process of winding down x owns b of the stock of sec_2 the following people each own p a and b as community_property through trust c as c’s separate_property through trust e as e’s separate_property through trust g and h as their community_property through trust sec_3 is an active insurance program administrator under contract with sec_4 sec_3 owns all of the stock of sec_4 which writes insurance sec_4 owns all of the stock of sec_5 which also writes insurance sec_3 is winding down the business operations of the subsidiaries and is seeking buyers for both subsidiaries the following people each own g g shares of common_stock of sec_3 a and b as community_property through trust plr-116687-00 c as c’s separate_property through trust e as e’s separate_property through trust g and h as their community_property through trust e as e’s separate_property through trust owns f of s6 the following people each own h of s6 a and b as community_property through trust c as c’s separate_property through trust g and h as their community_property through trust s6 owns d of s7 and e owns j as his separate_property through trust a and b as community_property through trust own c of partnership and sec_3 owns k partnership does not conduct an active trade_or_business but holds and manages a portfolio of publicly_traded_securities c e g and h are officers directors of the following entities person position c e g h director of x officer of sec_1 director and officer of x sec_1 sec_2 sec_3 sec_4 sec_5 s6 and s7 director of x sec_2 sec_4 s6 and s7 director of sec_2 sec_4 s6 and s7 officer of sec_2 sec_4 sec_5 s6 and s7 the following people or entities have loaned money to x sec_3 a b c e g and h x has loaned money to the following entities sec_1 sec_2 sec_3 and s7 the taxpayer has represented that all loans bear ordinary interest are not subordinated to the claims of general creditors are not convertible to common_stock and payments on the loans are not dependent on the earnings_of the borrower regarding either amount certainty or interest prior to the redemptions the parties will undertake the following transactions sec_4 will distribute with respect to its stock all of the stock of sec_5 to sec_3 a and b will purchase all of the stock of sec_2 now owned by c e g and h as a result x will own b of sec_2 and a and b as community_property through trust will own m plr-116687-00 c e g and h will terminate all of the director and officer positions they now hold as a result none of them will have any relationship as director officer_or_employee of x sec_1 sec_2 sec_3 sec_4 or sec_5 the x and sec_3 stock will be appraised x will engage a qualified_appraiser as defined in sec_1_170a-13 to prepare a qualified_appraisal as defined in sec_1_170a-13 the purpose of the qualified_appraisal will be to establish the fair_market_value redemption price of each share of x stock as of the purchase date which will be the date on which the redemption offer expires because the redemption offer will be offered to all shareholders of x stock the qualified_appraisal will determine the proportionate net asset value per share of x based on its underlying assets and liabilities the qualified_appraiser will not reap any economic benefit from its valuation of the x stock other than its customary fee for services because a substantial majority of the assets of x are publicly_traded_securities the qualified_appraisal will be made as of the purchase date however x will provide to each shareholder as part of the redemption offer package a good_faith estimate of the fair_market_value per share at the time of the offer following the purchase date the qualified_appraisal will be completed and the redemption price will be determined the redemption price will be paid on the payment_date which will be within two weeks of the purchase date bank as the trustee of each crut will review the methodology to be used in the qualified_appraisal the qualified_appraiser will be required to make any adjustment that bank determines to be necessary or appropriate to assure that the redemption price is equal to fair_market_value the taxpayers anticipate the methodology will be established by the qualified_appraiser and reviewed by bank before the purchase date and that the qualified_appraisal will be completed shortly after the purchase date when the market quotations for the purchase date for publicly_traded_securities held by x are available the taxpayer has requested rulings on the following steps x will adopt a plan of redemption the actual redemption which will apply to all of its outstanding_stock x will submit to all of its shareholders an offer to redeem some or all of each shareholder’s x stock each shareholder may tender some or all of the shareholder’s x stock for redemption without regard to whether any other shareholder tenders stock for redemption all tendered stock will be redeemed the redemption price for each share of x stock will be the fair_market_value of the share which will be established by the appraisal the taxpayers represent that the redemption price will constitute fair_market_value and that each and every shareholder who tenders x stock for redemption will receive in return the fair_market_value of the tendered stock plr-116687-00 no shareholder is under any obligation to tender any of that shareholder’s x stock nor is any shareholder under any obligation to retain any of that shareholder’s x stock the taxpayers anticipate that each crut will tender all of its shares of x stock for redemption the shareholders also anticipate that c e g and h will tender all of their shares of x stock for redemption the taxpayers anticipate that a and b may tender some of their shares but likely will not tender all of their shares of x stock x will pay the redemption price for all tendered shares in cash within two weeks following the purchase date x will generate the cash required for the proposed actual redemption by selling part of its portfolio of marketable_securities on established markets the redemption price will not bear interest from the purchase date to the payment_date the delay in payment of the purchase_price is for the purpose of allowing the appraisal to be made as of the purchase date x will also agree to purchase from c e g and h all of their sec_3 shares the deemed redemption which purchase will constitute the deemed redemption of sec_3 shares the purchase_price for each share of sec_3 stock will be the fair_market_value of the share which will be established by the appraisal the taxpayers represent that the purchase_price so established will constitute fair_market_value and that each shareholder who sells sec_3 stock to x will receive in return the fair_market_value of such stock neither c e g nor h is now under any obligation to sell any of that shareholder’s sec_3 stock to x nor is any such shareholder under any obligation to retain any of that shareholder’s sec_3 stock the taxpayers anticipate that c e g and h will sell all of their shares of sec_3 stock to x in the deemed redemption x will not purchase and a and b will not sell any of their shares of sec_3 stock in the deemed redemption there are now no other plans arrangement or other expectations regarding any future transactions in sec_3 stock x will pay the purchase_price for all sec_3 shares in cash within two weeks following the purchase date x will generate the cash required for the proposed purchase of sec_3 stock in the deemed redemption by selling part of its portfolio of marketable_securities on established markets sec_3 itself will not distribute any cash or other_property in the deemed redemption the purchase_price will not bear interest from the purchase date to the payment_date the delay in payment of the purchase_price is for the purpose of allowing the appraisal to be made as of the purchase date the taxpayer has made the following representations with respect to the actual redemption a there are no outstanding options or warrants to purchase or otherwise acquire x stock nor are there any outstanding debentures or other obligations that are plr-116687-00 convertible into x stock or would be considered x stock b no notes or other obligations of x will be distributed to a redeemed shareholder in the actual redemption c no shareholder of x has been or will be obligated to purchase any of the stock of any shareholder of x which will or may be redeemed pursuant to the proposed actual redemption d the proposed actual redemption and all of the preparatory transactions described in this ruling_request constitute an isolated transaction and are not related to any other past or future transaction however the taxpayers intend that the actual redemption and the deemed redemption will occur simultaneously in order to obtain sale_or_exchange treatment for the selling shareholders of sec_3 stock in the deemed redemption and the redeeming shareholders of x stock in the actual redemption e there have been no redemptions issuances or exchanges by x of its stock in the past five years f x has no plan or intention to issue redeem or exchange any shares of its stock except for the proposed actual redemption in particular x has no plan or intention to redeem any of the stock owned by a and b except for the possible redemption of x shares which they may tender for redemption pursuant to the proposed actual redemption g none of the x stock to be redeemed from c e or g was acquired by any of them within the ten year period preceding the proposed actual redemption from a person whose stock would be attributed under sec_318 to c e or g at the time of the actual redemption no person whose stock would be attributed to c e or g under sec_318 will own stock of x after the actual redemption if the stock was acquired by that person from the redeemed shareholder within years preceding the proposed redemption the acquisition or disposition of x stock by h did not have as one of its principal purposes the avoidance of federal income taxes h after the proposed actual redemption none of c e g and h nor each crut will have any interest in x including an interest as officer director or employee other than an interest as a creditor as described in sec_1_302-4 and constructive_ownership under sec_318 i c e g and h will execute and file the agreement required by sec_302 with respect to the acquisition of any interest in x within years from the date of the purchase date j none of the x stock to be redeemed is sec_306 stock within the meaning of sec_306 plr-116687-00 k there are no declared but unpaid dividends or funds set apart for dividends on any of the x stock owned by any shareholder of x stock l at the time of the exchange the proposed actual redemption which will occur on the purchase date the fair_market_value of the consideration to be received by the redeemed shareholders of x will be approximately equal to the fair_market_value of the x stock to be exchanged therefor m the price to be paid for the x stock to be redeemed will not result in a loss with respect to the shares of any x stock tendered for redemption in the proposed actual redemption the taxpayer has made the following representations with respect to the deemed redemption a there are no outstanding options or warrants to purchase or otherwise acquire sec_3 stock nor are there any outstanding debentures or other obligations that are convertible into sec_3 stock or would be considered sec_3 stock b no notes or other obligations of sec_3 or x will be distributed to a shareholder of sec_3 whose stock will be purchased by x in the deemed redemption c no shareholder of sec_3 has been or will be obligated to purchase any of the stock of any shareholder of sec_3 which will be purchased by x pursuant to the deemed redemption d the proposed purchase of sec_3 stock by x and all of the preparatory transactions described in this ruling_request constitute an isolated transaction in sec_3 stock and is not related to any other past or future transaction however the taxpayers intend that the actual redemption and the deemed redemption will occur simultaneously in order to obtain sale_or_exchange treatment for the selling shareholders of sec_3 stock in the deemed redemption and the redeeming shareholders of x stock in the actual redemption e there have been no redemptions issuances or exchanges by sec_3 of its stock in the past five years f sec_3 has no plan or intention to issue redeem or exchange any shares of its stock the proposed deemed redemption of sec_3 stock is a purchase of sec_3 stock by x and not an actual redemption or other transaction between sec_3 and its shareholders in particular sec_3 has no plan or intention to redeem any of the stock owned by a and b g none of the sec_3 stock to be purchased by x from c e or g in the deemed redemption was acquired by any of them within the ten year period preceding the proposed deemed redemption from a person whose stock would be attributed under sec_318 to c e or g at the time of the deemed redemption no plr-116687-00 person whose stock would be attributed to c e or g under sec_318 will own stock of sec_3 after the deemed redemption if the stock was acquired by that person from the redeemed shareholder within years preceding the proposed deemed redemption the acquisition or disposition of sec_3 stock by h did not have as one of its principal purposes the avoidance of federal income taxes h after the proposed deemed redemption none of c e g or h will have any interest in sec_3 including an interest as officer director or employee other than constructive_ownership under sec_318 i c e g and h will execute and file the agreement required by sec_302 with respect to the acquisition of any interest in sec_3 within years from the date of the purchase date j none of the sec_3 stock is sec_306 stock within the meaning of sec_306 k there are no declared but unpaid dividends or funds set apart for dividends on any of the sec_3 stock owned by any shareholder of sec_3 stock l at the time of the exchange the proposed deemed redemption which will occur on the purchase date the fair_market_value of the consideration to be received by the shareholders selling sec_3 stock to x will be approximately equal to the fair_market_value of the sec_3 stock to be exchanged therefor m the price to be paid for the sec_3 stock to be purchased by x in the deemed redemption will not result in a loss with respect to the shares of any such stock sold to x in the deemed redemption based on the information submitted and on the representations set forth above we rule as follows the actual redemption if a c tenders all of her shares of x stock b c’s crut tenders all of its shares of x stock c all such shares are redeemed by x d c sells all of her shares of sec_3 stock to x and e c executes and files the agreement described in sec_302 in accordance with sec_1_302-4 the redemption by x of all the shares of its stock held by c will constitute a complete termination of c’s interest in x within the meaning of sec_302 the redemption will be treated as a distribution in full payment in exchange for the x stock to be redeemed as provided in sec_302 pursuant to sec_302 sec_318 will not apply to this redemption if a e tenders all of his shares of x stock b e’s crut tenders all of its shares of x stock c all such shares are redeemed by x d e sells all of his shares of sec_3 stock to x and e e executes and files the agreement described in i r c plr-116687-00 sec_302 in accordance with sec_1_302-4 the redemption by x of all the shares of its stock held by e will constitute a complete termination of e’s interest in x within the meaning of sec_302 the redemption will be treated as a distribution in full payment in exchange for the x stock to be redeemed as provided in sec_302 pursuant to sec_302 sec_318 will not apply to this redemption if a g and h tender all of their shares of x stock b g’s crut tenders all of its shares of x stock c all such shares are redeemed by x d g and h sell all of their shares of sec_3 stock to x and e g and h jointly execute and file the agreement described in sec_302 in accordance with sec_1_302-4 the redemption by x of all the shares of its stock held by them will constitute a complete termination of their interest in x within the meaning of sec_302 the redemption will be treated as a distribution in full payment in exchange for the x stock to be redeemed as provided in sec_302 pursuant to sec_302 sec_318 will not apply to this redemption as provided in sec_1001 gain will be realized and recognized by a redeeming shareholder measured by the difference between the redemption price of the x stock and the adjusted_basis of x stock surrendered as determined under sec_1011 provided sec_341 relating to collapsible_corporations is not applicable and x stock is a capital_asset in the hands of a redeeming shareholder the gain if any will constitute capital_gain subject_to the provisions and limitations of subchapter_p of chapter pursuant to the provisions of sec_267 no loss deduction will be allowable neither a nor b will receive a constructive_dividend upon the redemption of x stock rev_rul c b if d serves as a director officer_or_employee of x sec_1 or sec_2 following the actual redemption d’s service in any such capacity will not violate the agreement which c will execute and which is required by sec_302 if f serves as a director officer_or_employee of x sec_1 or sec_2 following the actual redemption f’s service in any such capacity will not violate the agreement which e will execute and which is required by sec_302 the actual redemption of x stock will constitute a single and isolated transaction which is not part of a periodic_redemption_plan the actual redemption and the deemed redemption are intended to occur as part of one plan the actual redemption will not result in an sec_305 deemed_distribution to any of the x shareholders regardless of whether or not the shareholder has a portion of the shareholder’s stock redeemed in the actual redemption see example of sec_1_305-3 the above ruling addresses only the application of sec_305 to the x shareholders who do not participate in the actual redemption or who participate only partially plr-116687-00 the deemed redemption the proposed acquisition for cash by x of all of the sec_3 stock owned by c e g and h will constitute an acquisition of stock by a related corporation within the meaning of sec_304 if a c tenders all of her shares of x stock b c’s crut tenders all of its shares of x stock c all such shares are redeemed by x d c sells all of her shares of sec_3 stock to x and e c executes and files the agreement described in sec_302 in accordance with sec_1_302-4 the purchase by x of all the shares of sec_3 stock held by c will constitute a complete termination of c’s interest in sec_3 within the meaning of sec_302 sec_304 and sec_302 the deemed redemption will be treated as a distribution in full payment in exchange for x stock as provided in sec_304 and sec_302 subject_to the conditions of sec_302 ii and iii sec_318 will not apply to this redemption if a e tenders all of his shares of x stock b e’s crut tenders all of its shares of x stock c all such shares are redeemed by x d e sells all of his shares of sec_3 stock to x and e e executes and files the agreement described in sec_302 in accordance with sec_1_302-4 the purchase by x of all the shares of sec_3 stock held by e will constitute a complete termination of e’s interest in sec_3 within the meaning of sec_302 sec_304 and sec_302 the deemed redemption will be treated as a distribution in full payment in exchange for x stock as provided in sec_304 and sec_302 subject_to the conditions of sec_302 ii and iii sec_318 will not apply to this deemed redemption if a g and h tender all of their shares of x stock b g’s crut tenders all of its shares of x stock c all such shares are redeemed by x d g and h sell all of their shares of sec_3 stock to x and e g and h jointly execute and file the agreement described in sec_302 in accordance with sec_1_302-4 the purchase by x of all the shares of sec_3 stock held by them will constitute a complete termination of their interest in sec_3 within the meaning of sec_302 sec_304 and sec_302 the deemed redemption will be treated as a distribution in full payment in exchange for x stock as provided in sec_304 and sec_302 subject_to the conditions of sec_302 ii and iii sec_318 will not apply to this deemed redemption as provided in sec_1001 gain will be realized and recognized by a redeeming shareholder measured by the difference between the redemption price for the sec_3 stock and the adjusted_basis of x stock deemed to be surrendered as determined under sec_1011 provided sec_341 relating to collapsible_corporations is not applicable and the stock is a capital_asset in the hands of a redeeming shareholder the gain if any will constitute capital_gain subject_to the provisions and limitations of subchapter_p of chapter pursuant to the provisions of i r c plr-116687-00 sec_267 even if a loss is realized no loss deduction will be allowable we express no opinion about the tax treatment of either the actual redemption or deemed redemption under any other provisions of the code or regulations or about the tax treatment of any condition existing at the time of or effects resulting from either the actual redemption or the deemed redemption that are not specifically covered by the above rulings sec_4941 under sec_4947 a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 or sec_2522 is subject_to the excise_taxes on self-dealing imposed by sec_4941 under sec_4946 a substantial_contributor to a private_foundation is a disqualified_person under sec_4946 all of the members of the family of a disqualified_person are disqualified persons with respect to the private_foundation pursuant to sec_4941 a disqualified person's family includes his spouse children and the spouses of his children under sec_4946 a corporation of which disqualified persons own more than thirty-five percent of the total combined voting power is itself a disqualified_person with respect to the private_foundation sec_4941 of the code defines self-dealing to include any direct or indirect sale_or_exchange of property between a private_foundation and a disqualified_person sec_4941 provides that a transaction between a private_foundation and a corporation which is a disqualified_person pursuant to a redemption or other corporate adjustment shall not be an act of self-dealing if all of the securities of the same class as that held by the foundation are subject_to the same terms and such terms provide that the foundation will receive no less than fair_market_value sec_53_4941_d_-3 of the foundation and similar excise_taxes regulations provides that all of the securities are not subject_to the same terms unless the corporation makes a bona_fide offer on a uniform basis to the foundation and every other person who holds such securities sec_53_4941_e_-1 provides that in cases in which a transaction would not have been an act of self-dealing had the private_foundation received fair_market_value the amount_involved is the excess of the fair_market_value of the property transferred by the private_foundation over the amount which the private_foundation receives but only if the parties have made a good_faith effort to determine fair market plr-116687-00 value for purpose of this subdivision of the regulation a good_faith effort shall ordinarily have been made where a the person making the valuation is not a disqualified_person with respect to the private_foundation and is both competent to make the valuations and not in a position whether by stock ownership or otherwise to derive an economic benefit from the value utilized and b the method utilized in making the valuation is a generally accepted method for valuing comparable_property stock_or_securities for purposes of arm’s-length business transactions where valuation is a significant factor pursuant to sec_4947 each crut is subject_to the excise_taxes on self- dealing imposed by sec_4941 pursuant to sec_4946 both a and b as the persons who created and funded each crut are substantial contributors and therefore are disqualified persons with respect to each crut pursuant to sec_4946 all of the members of a and b's family are disqualified persons with respect to each crut c d e f g and h are members of the family of a and b within the meaning of sec_4946 accordingly c d e f g and h are disqualified persons with respect to each crut a and b through trust own as their community_property more than thirty-five percent of the total combined voting power of x therefore pursuant to sec_4946 x is a disqualified_person with respect to each crut the proposed plan of redemption of the stock of x would be a direct or indirect sale_or_exchange of property between each crut and x and therefore an act of self-dealing under sec_4941 if the proposed plan of redemption did not qualify for an exception to the general_rule since the proposed plan of redemption will be a bona_fide offer made with respect to all of the stock of x since x has only one class of stock outstanding since the plan of redemption will be offered to all shareholders of x with respect to all of the stock of x and since the plan of redemption will apply the same terms to all of the x stock owned by all shareholders pursuant to sec_4941 the redemption of x shares from each crut will not be an act of self-dealing if each crut receives no less than fair_market_value x will cause the value of a share of x stock to be determined by a qualified_appraiser who will issue a qualified_appraisal bank as trustee of each crut will have the opportunity to review the appraisal methodology to require any necessary or appropriate changes and to approve the methodology no crut will be required to tender any of its shares for redemption and the trustee will have the fiduciary obligation not to do so if the trustee determines that the amount received in the redemption would be less than fair_market_value the redemption price to be paid to each crut will be exactly the same price to be paid to any other shareholder who tenders shares for redemption accordingly each crut will receive no less than fair_market_value for any x share which they tender for redemption plr-116687-00 x and bank as well as all of the taxpayers requesting rulings with respect to self- dealing will have done all that is reasonably possible to assure that the redemption price will be no less than fair_market_value x will engage a qualified_appraiser as defined in sec_1_170a-13 to make a qualified_appraisal as defined in sec_1_170a-13 the qualified_appraiser will not be a disqualified_person with respect to each crut will be competent to make the valuation and will not be in a position whether by stock ownership or otherwise to derive an economic benefit from the value utilized the qualified_appraiser is not now a shareholder of x and will never become one as a result of the plan of redemption or any other transaction the qualified_appraiser will be paid a customary fee for the qualified_appraisal which fee will be a fixed amount and will not be affected by the valuation amount accordingly both bank as the trustee of each crut and x will have made a good_faith effort to determine the fair_market_value of the x stock therefore if it later is determined that each crut received less than fair_market_value for any x stock they tender for redemption the amount_involved should be determined under sec_53_4941_e_-1 to be the excess of fair_market_value as finally determined over the redemption price paid to each crut accordingly we conclude the distribution of cash by x in redemption of the shares of stock if any tendered by a crut in response to the proposed actual redemption by x will not be an act of direct or indirect self-dealing pursuant to the provisions of sec_4941 and sec_53_4941_d_-3 and will not give rise to tax under sec_4941 neither a b c e g h bank as trustee of each crut nor any other person who is a disqualified_person or foundation_manager as such terms are defined in sec_4941 and b with respect to a crut will have engaged in an act of self- dealing and will not by virtue of the actual redemption be subject_to the private_foundation_excise_taxes imposed by sec_4941 the redemption price if determined in accordance with the proposed actual redemption will constitute a good_faith effort to determine fair_market_value within the meaning of sec_53_4941_e_-1 if the redemption price received by any crut is later determined to be less than the fair_market_value of the x shares redeemed the amount_involved for the purpose of the taxes imposed by sec_4941 and b will be the excess of the fair_market_value of the shares redeemed over the redemption price received in the exchange the actual redemption of x shares by some shareholders will not constitute a direct or indirect transfer for purposes of sec_4941 of their respective assets or income to any shareholder of x who does not accept the actual redemption offer because the same terms and conditions regarding the redemption of shares plr-116687-00 apply to all shareholders we express no opinion about the tax treatment of any other transaction described herein under any provisions of the code or regulations this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely jasper l cummings associate chief_counsel corporate senior technician reviewer branch by
